1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur H. KEELS, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA;  William T. Howell, Honorable;George T. Gregory, Chief Justice;  David W. Harwell,Associate Justice;  A. Lee Chandler, Associate Justice;Ernest A. Finney, Jr., Associate Justice;  Jean Toal,Associate Justice;  John E. Waites;  Michael S. Church;Funderburk & Derrick, Attorneys;  James W. Alford, Attorney,Defendants-Appellees.
No. 93-1475.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-91-1570-3-17-B)
Arthur H. Keels, Appellant Pro Se.
Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, South Carolina;  Michael Stephen Church, Turner, Padget, Graham & Laney, P.A., Columbia, South Carolina;  James Warner Alford, R. Lewis Johnson, Barnes, Alford, Stork & Johnson, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Arthur H. Keels appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Keels v. South Carolina, No. CA-91-1570-3-17-B (D.S.C. Mar. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED